Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, 19-20, drawn to a device.
Group II, claim(s) 18, drawn to a method.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Specie A: the measuring sensor device is configured to come into contact with a corresponding tooth of the saw blade when the saw blade is moved in the feeding direction
Specie B: the measuring sensor device is configured to insert into and withdraw from a tooth gap transversely to the feed direction
Specie C: the measuring sensor device is configured to deflect in the feed direction while the measuring operation is being carried out
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-9, 15-20
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a saw blade feed device, a first centering device, a supply device, a second centering device, a resistance welding device as claimed in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vollmer (WO92/19408A1 from IDS).  Vollmer discloses an apparatus for welding hard-material bodies onto teeth of a saw blade, in particular a band saw blade or circular saw blade (description, first paragraph; figure 1), having a saw-blade advancing device for moving the saw blade in an advancing direction, such that a respectively intended tooth of the saw blade can be moved into a target position in a working area of the apparatus, 
a first centering device for centering the saw blade transversely to the advancing direction and for fixing the saw blade while a respective hard-material body is being welded on (figure 1; 24, 44), 
a feed device for feeding the respective hard-material bodies (figure 1; 36, 38), 
a second centering device for centering the respective hard-material body (figure 1; 38) transversely to the advancing direction before welding, 
a resistance welding device with a welding electrode that is movable into and back out of the working area (figure 1; 32), 
wherein the feed device is configured to feed and transfer each particular hard-material body to the welding electrode, and wherein the welding electrode is movable into the working area, together with the hard-material body transferred to said electrode, such that the hard-material body is able to be guided up to the tooth located in the target position so as to abut said tooth (page 5, lines 14-21), 
wherein the hard-material body bearing against the tooth is able to be centered with respect to the centered and fixed saw blade by means of the second centering device, and the first and the second centering device are realized in a common subassembly (figure 1, implicit), such that the centering of the saw blade by the first centering device defines a centering position for the subsequent centering of the hard-material body by the second centering device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735